FILED
                             NOT FOR PUBLICATION
                                                                               JUN 3 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


SAMANTHA MARIEL AMPARO-                          No.   19-72839
GOMEZ,
                                                 Agency No. A201-683-138
              Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 19, 2020**
                                Pasadena, California

Before: LINN,*** RAWLINSON, and FORREST, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Richard Linn, United States Circuit Judge for the U.S.
Court of Appeals for the Federal Circuit, sitting by designation.
      Petitioner Samantha Amparo-Gomez (Amparo-Gomez), a citizen of Mexico,

petitions for review of the decision of the immigration judge (IJ) affirming an

asylum officer’s negative reasonable fear determination in reinstatement of

removal proceedings.1

      Congress has authorized the expedited removal of undocumented

immigrants who have “reentered the United States illegally after having been

removed under an order of removal.” Bartolome v. Sessions, 904 F.3d 803, 808

(9th Cir. 2018) (citation and alteration omitted). Nevertheless, one subject to

expedited removal may request withholding of removal. See id.; see also Gomez-

Velazco v. Sessions, 879 F.3d 989, 992 (9th Cir. 2018). An applicant for

withholding of removal must establish that government forces either directly

persecuted Petitioner or were unable or unwilling to control private persecutors.

See J.R. v. Barr, 975 F.3d 778, 782 (9th Cir. 2020).

      Substantial evidence supports the IJ’s determination that the Mexican

government is willing to protect victims of domestic violence. See Bartolome, 904

F.3d at 811 (applying the substantial evidence standard). The IJ noted that the

2018 Country Report for Mexico reflected that the Special Prosecutor’s Office for


      1
        Petitioner waived review of her Convention Against Torture (CAT) claim
by failing to assert it in her Opening Brief. See Rizk v. Holder, 629 F.3d 1083,
1091 n.3 (9th Cir. 2011).
                                          2
Violence against Women and Trafficking in Persons leads government programs to

combat domestic violence. The office had thirty prosecutors, nine of whom were

exclusively dedicated to federal cases involving violence against women.

Accordingly, resolution of this case turns on the Mexican government’s ability to

control domestic violence. See J.R., 975 F.3d at 782 (“In other words, the question

on this step is whether the government both ‘could and would provide

protection.’”) (citation and emphasis omitted).

      Substantial evidence also supports the IJ’s conclusion that the Mexican

government possesses the ability to combat domestic violence. This case,

therefore, can be distinguished from J.R.. Unlike in J.R., the Mexican government

never offered and subsequently withdrew protection. Indeed, Amparo-Gomez did

not seek protection. Cf. id. at 783 (concluding that “[h]ad the government been

willing to continue to provide effective protection, [Petitioner] would have lacked

a viable claim, for the government would have been both willing and able to

protect him.”).

      Petitioner’s assertion that reporting her harm would have been futile is

unavailing given the resources devoted by the Mexican government to combatting

domestic violence. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir.

2005) (rejecting a similar argument).


                                          3
      In sum, the evidence does not compel us to reach a conclusion contrary to

the IJ’s finding that the Mexican government is willing and able to control

domestic violence. See Bartolome, 904 F.3d at 811 (holding that “we must uphold

the IJ’s conclusion . . . unless, based on the evidence, any reasonable adjudicator

would be compelled to conclude to the contrary.”) (citation and internal quotation

marks omitted).2

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal, filed on November 8, 2019, is

otherwise denied.

      PETITION DENIED.




      2
        Having determined that substantial evidence supports the IJ’s decision that
Petitioner failed to establish that the Mexican government is unable or unwilling to
protect her, we need not address any remaining issues. See INS v. Bagamasbad,
429 U.S. 24, 25 (1976) (“As a general rule courts and agencies are not required to
make findings on issues the decision of which is unnecessary to the results they
reach. . . .”) (citations omitted).
                                          4